Title: To George Washington from Timothy Pickering, 5 April 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 5. 1797.

Capt. OBrien arrived here last Saturday from Lisbon. The Dey of Algiers is entirely our friend. Tripoli has agreed to a perpetual peace, for 40,000 dollars & some peace presents, without an annual

tribute. In January last Mr Barlow mentions his expectations that peace would soon be effected with Tunis. The Dey of Algiers is now so warmly attached & has such entire confidence in the Honesty of the United States (believing at the same time that they are no enemies to Musselmen) that he advanced to Mr Barlow the $40,000 to complete the peace with Tripoli: & has written to the Bey of Tunis that he will hold himself responsible for the $50,000 which Mr Barlow has offered him for a peace between Tunis & the U. States; and because this Bey is somewhat obstinate & delays the peace, the Dey of Algiers has sent an army of Moors to attack him.
OBrien when in the gulph stream was in the utmost peril, his brig being thrown on her beam-ends, in a terrible gale. The water came into his cabin, and floated all his trunks & chests by which all his letters were soaked; none however destroyed. I have now the pleasure to inclose one for you from Colo. Humphreys. There is also a morocco leather case containing a pair of knee buckles & a pair of shoe buckles, the torn paper-cover of which is addressed to you. The buckles are unhurt. I will forward them by some private conveyance. I also inclose two letters which I have received under cover from Mr King. It is true that Mr Pinckney, about the 28th of January last, three days after the Directory had recd the news of Buonaparte’s last great successes, was ordered to leave France: he was to set out on the 31st of Jany for Amsterdam, where he proposed to stay. I am most respectfully sir your obt servt

Timothy Pickering

